Rodey, Judge,
delivered the following opinion:
This cause is before us on a motion for a new trial. The trial took place December 6 and 7, 1909, before the court and a jury. The verdict was for the plaintiff in the sum of $2,000. The action was for $6,000, on account of an alleged fire loss under a fire insurance policy. We have gone carefully over the argument written out in the motion for a new trial, and in the memorandum brief filed with it, and over the written reply made thereto by the opposing counsel. Counsel for plaintiff fails to satisfy us that we committed error against his client on the trial of the cause. On the contrary, we think that if error was committed, it was against the defendant, and it is not complaining. A new trial ought not to be granted unless there is reasonable ground to believe that the verdict would be for the opposite party were it granted. The cause, as we see it, was fairly submitted to the jury in so far as plaintiff was concerned, and under proper instructions; they found that $2,000 was all plaintiff was entitled to. On the facts developed, we are free to say that if the jury had found for defendant outright, we do not think the court would have disturbed the verdict.
The motion for a new trial will therefore be denied, and an order to that effect will be entered.